Case 1:12-cr-00439-PAC Document 83 Filed 05/27/21 Page 1 of 5
          Case 1:12-cr-00439-PAC Document 83 Filed 05/27/21 Page 2 of 5




                                      FACTUAL BACKGROUND

       Mr. Koretskyy participated in a conspiracy to distribute cocaine through North America

with the Sinaloan Cartel. In 2013, he met with Alex Cifuentes, El Chapo’s right hand man, in

Mazatlan, Sinaloa. Mr. Koretskyy was given a cellphone by which the Cartel would coordinate

shipments from Mexico, up through California, to Canada. Mr. Koretskyy helped arrange a total

of 3 shipments of approximately 250 kilograms of cocaine, and the quantity foreseeable to his

involvement was in excess of 450 kilograms. While Mr. Koretskyy was involved in the logistics

of moving the narcotics, his trucks were not used, as they were not licensed to operate in the

United States.




                                                                     On January 3, 2018, Mr.

Koretskyy was arrested in Curacao.

       On December 11, 2020, Mr. Koretskyy plead guilty in accordance with a plea agreement,

pleading guilty to conspiracy to distribute at least five kilograms of cocaine, intending and

knowing that the cocaine would be unlawfully imported into the United States or into waters

within a distance of 12 miles of the coast of the United States.




                                                 2
          Case 1:12-cr-00439-PAC Document 83 Filed 05/27/21 Page 3 of 5




                                         APPLICABLE LAW

       The Supreme Court has long recognized a common law right of public access to judicial

documents. See Nixon v. Warner Communications, Inc., 435 U.S. 589, 597-98 (1978). As the

Second Circuit opined, “[t]he detention of criminal defendants pending trial is a quintessential

exercise of a court’s Article III judicial power, and the public has a legitimate interest in

monitoring a court’s use of that power.” United States v. Graham, 257 F.3d 143, 154 (2d Cir.

2001) (citations omitted).

       However, this presumptive right of access must be balanced against countervailing

interests favoring restriction. See United States v. Amodeo (“Amodeo I”), 44 F.3d 141, 146 (2d

Cir. 1995) (“[T]he fact that a document is a judicial record does not mean that access to it cannot

be restricted.”). Amodeo I recognized that (i) the danger of impairing law enforcement or judicial

efficiency and (ii) the need to protect privacy interests were to be considered as factors

counterbalancing the presumption of public access. Id. at 147




       The Second Circuit has also held that “[t]he privacy interests of innocent third parties as

well as those of defendants that may be harmed by disclosure ... should weight heavily in a

court’s balancing equation.” In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987). In

determining the weight of an assertion of privacy, courts should consider the degree to which

such details are traditionally considered private as opposed to public. Amodeo II, 71 F.3d at 1051

(listing “[f]inancial records of a wholly owned business, family affairs, illnesses, embarrassing




                                                3
         Case 1:12-cr-00439-PAC Document 83 Filed 05/27/21 Page 4 of 5




conduct with no public ramifications, and similar matters” as weighing heavily against the

presumption of public right of access). The nature and degree of injury of the information must

also be weighed. Id.

       These “higher values” may overcome the presumption of right to public access provided

the “sealing order is narrowly tailored to achieve that aim.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 124 (2d Cir. 2006). Where redactions are deemed necessary to protect

the aforementioned interests, the Court must consider whether the portions of the document that

remain intact are intelligible and informative, or are more likely to be confusing and misleading.

Amodeo II, 71 F.3d at 1053.

DEFENDANT’S SENTENCING SUBMISSION SHOULD REMAIN REDACTED IN ITS
     CURRENT FORM AND HIS SENTENCING PROCEEDING BE SEALED

       The current redactions to Mr. Koretskyy’s sentencing memorandum are an appropriate

balance between the public’s right to access with privacy interest. Well-recognized exceptions to

the presumption of public access justify the sealing and/or redaction of (1) discussion of Mr.

Koretskyy’s involvement with the Sinaloan Cartel, (2) mentions of other individuals involved in

the Cartel’s narcotics trafficking conspiracy; and (3) discussion of Mr. Koretskyy’s uninvolved

family members, especially his son.

                                                    As Mr. Koretskyy’s family members are still

going about their daily lives, their ongoing safety is of utmost concern.



                                                     The sealing of Mr. Koretskyy’s sentencing

hearing is also necessary because the redacted information will need to be discussed in detail for

defense counsel to adequately represent Mr. Koretskyy. The continued redaction of Mr.

Koretskyy’s sentencing submission and the sealing of his sentencing hearing is a narrowly-



                                                4
          Case 1:12-cr-00439-PAC Document 83 Filed 05/27/21 Page 5 of 5




tailored means of protecting defendant and his family from harm that might result from

disclosure of confidential information.

                                          CONCLUSION

       For the foregoing reasons, Mr. Koretskyy respectfully requests that this Court order the

sealing and continued redaction of the previously submitted sentencing submission and the

sentencing hearing currently scheduled for May 18, 2021.



Dated: New York, New York
       May 17, 2021

                                                                          ____ /s/
                                                                         Jeffrey Chabrowe, Esq.
                                                           The Law Office of Jeffrey Chabrowe
                                                            Attorney(s) for Mykhaylo Koretskyy




                                              5
